DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-4, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi  et al. (JP 2018-206187) in view of Frazzoli et al. ( USP 2019/0064805).  

As Per Claim 1, Satoshi et al. ( Satoshi) teaches,  a remote driving service processing device ( via a stop position determination system 100, Fig.1) comprising: a general user terminal by which a requester applies for a remote driving service for moving a vehicle to a destination (user terminal 2, in Fig.1); a remote control terminal (1) in Fig.1) by which a remote driver remotely controls the vehicle and sends a remote driving service  and a server  (3) that sends a termination approval to the remote control terminal.
However, Satoshi does not explicitly teach, sends a remote driving service termination permission request for terminating the remote driving service when the vehicle is having difficulty reaching the destination;  and server, that sends a termination approval to the remote control terminal and terminates the remote driving service when (i) transferring the remote driving service termination permission request received from the remote control terminal to the general user terminal, and (ii) receiving a remote driving service termination consent, which is a response to the remote driving service termination permission request, from the general user terminal.  
However,  Satoshi teaches, the stop position device  (1) being in communication with user terminal (2) on the board the vehicle  (20)  and communicating with the server (3) to execute stopping of the vehicle ( See  page 3, para 5 to page 5 para 6).
However, Satoshi does not explicitly teach, sending a remote driving service termination permission request for terminating the remote driving service when the vehicle is having difficulty reaching the destination;  and server, that sends a termination approval to the remote control terminal and terminates the remote driving service when (i) transferring the remote driving service termination permission request received from the remote control terminal to the general user terminal, and (ii) receiving a remote driving service termination consent, which is a response to the remote driving service termination permission request, from the general user terminal.
However, in a related field of Art,  Frazzoli  et al. ( Frazzoli) teaches, an AV system with mixed-mode driving capabilities, receiving occupant request or a server command or combination thereof, [0092], a mixed-mode driving system 230, ([0093]), the mixed-mode controller being installed on a mixed-mode driving server 231, [0096], or a combination of the AV system , a mobile device 250, a mixed-mode driving server 231 or other elements of the Av system [0097]; the mixed-mode driving server 231 being located  in a remote location ,[0098]); the mixed-mode server 231 communicating with mixed mode controller 201, 252 [0098]);  the mixed-mode server 231 receiving  through user interface 232 a  stop request ( to stop the vehicle) [0100]),  mixed-mode controller is capable of transitioning “from fully autonomous mode driving then into a disables mode that prohibits further driving” [0105]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Satoshi and Frazzoli  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Satoshi, to include the mixed-mode driving teachings ( mixed-mode controller ) of  Frazzoli and configure with the system of Satoshi, in order obtaining  a stop request of vehicle operation from the user and the   mixed-mode controller  establishing communication between server, stop position device and user terminal, and executing the vehicle stop request upon receipt of user consent to terminate vehicle operation. Motivation to combine the two teachings is, to stop vehicle remotely, when  dangerous condition being identified by the driver (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
However, Frazzoli does not explicitly teaches,  sending a request for terminating the remote driving service when the vehicle is having difficulty reaching the destination.
However, Frazzoli teaches, “the mixed-mode driving system may avoid dangers. For example, when hazardous substances (e.g., flammables, weapons and bombs) are detected inside the AV system, the mixed-mode controller may switch the AV system into fully autonomous mode driving, and then into a disabled mode that prohibits further driving.”[0105]).
Therefore, it would have been obvious to one ordinary skilled in the art to recognize that when a user sees an danger situation around his environment, which warrants vehicle being a difficult situation to reach destination, the user requesting  stopping of the vehicle.  Therefore, Frazzoli teaches, sending a request for terminating the remote driving service when the vehicle is having difficulty reaching the destination.
As per Claim 3, Satoshi as modified by Frazzoli  teaches the limitation of Claim 1. However, Satoshi in view of Frazzoli  teaches, wherein the remote driving service is for moving the vehicle to a plurality of destinations; (Satoshi:   “The stop position determination device 1 determines a stop position where the vehicle 20 should be stopped from among a plurality of stop positions located in the vicinity of the destination of the vehicle 20.” Page 3, para 5) (via plurality of stop positions being plurality of destinations);  and the remote control terminal sends the remote driving service termination permission request for terminating the remote driving service  (Frazzoli : an AV system with mixed-mode driving capabilities, receiving occupant request or a server command or combination thereof, [0092], a mixed-mode driving system 230, ([0093]), the mixed-mode controller being installed on a mixed-mode driving server 231, [0096], or a combination of the AV system , a mobile device 250, a mixed-mode driving server 231 or other elements of the Av system [0097]; the mixed-mode driving server 231 being located  in a remote location ,[0098]); the mixed-mode server 231 communicating with mixed mode controller 201, 252 [0098]);  the mixed-mode server 231 receiving  through user interface 232 a  stop request ( to stop the vehicle) [0100]). 
However, Frazzoli does not explicitly teaches,  sending the remote driving service termination permission  when the vehicle is having difficulty reaching one of the plurality of destinations.  
However, Frazzoli teaches, “the mixed-mode driving system may avoid dangers. For example, when hazardous substances (e.g., flammables, weapons and bombs) are detected inside the AV system, the mixed-mode controller may switch the AV system into fully autonomous mode driving, and then into a disabled mode that prohibits further driving.”[0105]).
Therefore, it would have been obvious to one ordinary skilled in the art to recognize that when a user sees an danger situation around his environment, which warrants vehicle being a difficult situation to reach destination, the user requesting  stopping of the vehicle.  Therefore, Frazzoli teaches, sending the remote driving service termination permission  when the vehicle is having difficulty reaching one of the plurality of destinations.  
 
5.	Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi  et al. (JP 2018-206187) in view of Frazzoli et al. ( USP 2019/0064805) and  in view of Nelson et al. (USP 2019/0361430).
As per Claim 2, Satoshi as modified by Frazzoli  teaches the limitation of Claim 1. However, Satoshi in view of Frazzoli does not explicitly teach, a financial institution terminal by which settlement of the remote driving service is performed, wherein the server requests the financial institution terminal to execute settlement of the remote driving service when receiving the remote driving service termination consent from the general user terminal.  
In  a related field of Art, Nelson et al. ( Nelson) teaches, a user data digestion for autonomous car implementation wherein, a financial institution terminal (authentication system communicating with autonomous vehicle and with a  financial system,  [0024]))  by which settlement of the remote driving service is performed, wherein the server requests the financial institution terminal to execute settlement of the remote driving service when receiving the remote driving service termination consent from the general user terminal (via  “ the operating environment 100 may include an authentication system 400 interacting with a smart computing device 200 and  autonomous system 300 of a user 105, one or more remote devices 401, one or more third party entity devices 402, using a network 150 that includes an internet 151 and wireless telephone network 152. In such an embodiment, the authentication system 400 communicates with a  financial institution system to complete one or more interactions. In some embodiments, the authentication system 400 may be a part of a financial institution system (not shown)”, [0024]). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Satoshi and Frazzoli and Nelson  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Satoshi, to include the user data digestion  teachings ( authentication system , financial institution system ) of  Nelson and configure with the system of Satoshi, in order to server instructing the financial institution for billing of autonomous vehicle  for duration of operation ( after the execution of vehicle operation/driving termination). Motivation to combine the two teachings is, to obtain remote vehicle operation billing. 

As per Claim 4, Satoshi as modified by Frazzoli and Nelson teaches the limitation of Claim 2. However, Satoshi in view of Frazzoli and Nelson further  teaches, wherein the remote driving service is for moving the vehicle to a plurality of destinations; (Satoshi:   “The stop position determination device 1 determines a stop position where the vehicle 20 should be stopped from among a plurality of stop positions located in the vicinity of the destination of the vehicle 20.” Page 3, para 5) (via plurality of stop positions being plurality of destinations);  and the remote control terminal sends the remote driving service termination permission request for terminating the remote driving service  (Frazzoli : an AV system with mixed-mode driving capabilities, receiving occupant request or a server command or combination thereof, [0092], a mixed-mode driving system 230, ([0093]), the mixed-mode controller being installed on a mixed-mode driving server 231, [0096], or a combination of the AV system , a mobile device 250, a mixed-mode driving server 231 or other elements of the Av system [0097]; the mixed-mode driving server 231 being located  in a remote location ,[0098]); the mixed-mode server 231 communicating with mixed mode controller 201, 252 [0098]);  the mixed-mode server 231 receiving  through user interface 232 a  stop request ( to stop the vehicle) [0100]). 
However, Satoshi in view of Frazzoli  and Nelson does not explicitly teaches,  sending the remote driving service termination permission  when the vehicle is having difficulty reaching one of the plurality of destinations.  
However, Frazzoli teaches, “the mixed-mode driving system may avoid dangers. For example, when hazardous substances (e.g., flammables, weapons and bombs) are detected inside the AV system, the mixed-mode controller may switch the AV system into fully autonomous mode driving, and then into a disabled mode that prohibits further driving.”[0105]).
Therefore, it would have been obvious to one ordinary skilled in the art to recognize that when a user sees an danger situation around his environment, which warrants vehicle being a difficult situation to reach destination, the user requesting  stopping of the vehicle.  Therefore, Frazzoli teaches, sending the remote driving service termination permission  when the vehicle is having difficulty reaching one of the plurality of destinations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663